Citation Nr: 1012935	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-11 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for celiac disease.

2.  Entitlement to an increased (compensable) rating for an 
inguinal hernia, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 14, 1996 to 
November 21, 1996 and from January 7, 1998 to December 29, 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.

In March 2008, the Veteran filed a claim of entitlement to 
service connection for a painful scar due to inguinal hernia 
surgery.  The RO is currently addressing this claim 
separately from the Veteran's claim of an increased rating 
for an inguinal hernia, and as the issue of service 
connection for a painful scar is not currently in appellate 
status.


FINDINGS OF FACT

1.  Current celiac disease was initially manifested in 
service.

2.  The Veteran's service-connected postoperative inguinal 
hernia is not productive of a recurrent, readily reducible 
hernia that is well supported by truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for service connection for celiac disease 
are met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for a compensable rating for an inguinal 
hernia have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 (VCAA), as 
amended, and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for celiac disease, the claim is substantiated, 
and there are no further VCAA duties. Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

For the Veteran's increased rating claim, under the VCAA, VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had 
held that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, 
overturning the requirement that VA provide notice that the 
claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard 
to potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in July 
2007. This letter told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing 
his increased rating claim, and identified his duties in 
obtaining information and evidence to substantiate his 
claim.  

The July 2007 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of 
the impact of his disability on employment, provided 
examples of evidence that could substantiate the claim, and 
provided all elements of the notice required by Vazquez-
Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the July 2007 letter.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment and 
examination providers.  Additionally, the Veteran was 
afforded an adequate VA examination in response to his 
claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Celiac Disease

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions. Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Background

Service treatment records show that the Veteran complained 
of and was treated for complaints of diarrhea and abdominal 
pain on multiple occasions.  His separation examination is 
negative for any complaints, treatment, or diagnosis of 
celiac disease.

In a January 2006 VA gastroenterology clinic note, a 
treatment provider noted the Veteran reported diarrhea, 
cramps, and fatigue which resolved after going on a gluten 
diet. The Veteran stated he was in Kosovo in 1999 and he and 
several other service members in his group had celiac sprue, 
and like him, had no family history of this condition.  The 
examiner diagnosed "probably" mild sprue given the Veteran's 
tissue transglutaminase (TTG) was elevated and there were 
mild changes on a behavior biopsy (BX) and upper 
gastrointestinal series (UGI).  The examiner stated that 
tropical sprue was "not common to continue after leaving the 
tropics and probably not in Kosovo"; therefore the examiner 
opined that he "[did] not know what to make of that."

The Veteran underwent a VA examination in August 2007 and 
stated that upon his return from Kosovo, he developed 
chronic diarrhea.  He was eventually evaluated by a 
gastroenterologist in 2006, and the findings were consistent 
with celiac sprue.  The Veteran was placed on a gluten-free 
diet and since that time his diarrhea and GI distress had 
resolved.  The Veteran stated that if he deviated at all 
from the gluten-free diet and had any wheat products 
whatsoever, he developed severe diarrhea and cramping 
abdominal pain.

The examiner diagnosed celiac sprue.  The examiner noted the 
Veteran was treated for diarrhea in service.  He opined it 
was at least as likely as not that the diarrhea in service 
represented sprue, given the chronicity of the disease of 
celiac sprue and the resolution of the diarrhea with 
treatment, as well as the endoscopic diagnosis of celiac 
sprue.  

In a January 2008 VA gastroenterology clinic treatment 
record, the examiner noted the Veteran had diarrhea that 
responded to a gluten diet.  He had mild TTG elevation and 
mild BX changes that were non-specific but "could be" mild 
sprue.  The examiner diagnosed mild celiac disease.  He 
stated that he could not prove that the tour in Kosovo 
caused this, since symptoms continued after, and were better 
on a celiac diet.  

Analysis

The Veteran clearly has current celiac disease, inasmuch as 
this condition has been diagnosed on multiple occasions 
since he submitted the current claim.  He has also reported, 
and the service treatment records confirm, multiple episodes 
of diarrhea in service.  The record would seem to support a 
finding that there is a current disability and an in-service 
injury.

At least one VA examiner has provided an opinion linking the 
current celiac disease to diarrhea in service.  There is no 
evidence that the condition pre-existed service.  Other 
medical professionals have provided inconclusive opinions as 
to whether the current disability is linked to service.  The 
evidence is therefore in at least equipoise on the question 
of whether the current disease is linked to service.

On its face, the record seems to show all of the elements 
necessary for a grant of service connection.  Service 
connection was denied on the basis that the celiac disease 
was a constitutional or developmental abnormality.  

The provisions of 38 C.F.R. § 3.303(c) (2009) exclude 
congenital defects from consideration for service 
connection: "congenital or developmental defects . . . are 
not diseases or injuries within the meaning of applicable 
legislation."  The VA General Counsel, in a precedent 
opinion binding on the VA under 38 C.F.R. §§ 2.6(e)(9), 
14.507, 19.5 (2009), reasoned that the term "disease" in 38 
U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. 
§ 3.303(c) are mutually exclusive, and concluded that 
service connection may be granted for diseases, but not 
defects, of a congenital, developmental, or familial origin. 
VA Gen. Couns. Prec. 82-90 (July 18, 1990) (originally 
issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).  The Court has 
recently reaffirmed this interpretation.  Johnson v. 
Shinseki, No. 07-0987 (Jan. 21, 2010).

The provisions of 38 C.F.R. § 3.303(c) would not preclude 
service connection for a developmental disease if that 
disease was first manifested in service and was aggravated.  
By its very name, celiac is a disease and not a defect.  
Assuming that celiac is developmental or constitutional, 
service connection would still be permitted if aggravated in 
service.  There is no evidence of symptomatic celiac disease 
prior to service.  The record shows that the disease became 
symptomatic only in service.  The disease remains 
symptomatic in that it continues to force dietary 
restrictions and is manifested by gastrointestinal symptoms 
if those restrictions are not observed.  At the very least, 
celiac disease was aggravated in service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

The record, however, contains no medical opinion or evidence 
that the Veteran's celiac disease is constitutional or 
developmental.  Resolving reasonable doubt in the Veteran's 
favor, service connection for celiac disease is granted. 38 
U.S.C.A. § 5107(b) (West 2002).

Inguinal Hernia

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.1. After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where 
the Veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity. 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Background

In an April 2004 rating decision, the RO granted service 
connection for an inguinal hernia and assigned a 
noncompensable disability evaluation, effective December 30, 
2002.  In July 2007, the Veteran filed a claim for an 
increased (compensable) disability rating for the inguinal 
hernia residuals.

At an August 2007 VA examination, the Veteran reported that 
he worked full-time at a company that repaired medical 
lifts.  He was previously employed full-time as a supervisor 
at a marina; however, he stated it was necessary for him to 
leave this job due to his service-connected knee condition.  

The examiner noted the Veteran was diagnosed with an 
inguinal hernia, which was repaired while in service.  He 
required a second surgical procedure in April 2006, which 
was an exploration of the left groin with excision of a 
neuroma.  Since that time, he reported continued pain at the 
site.  He continued with follow-up and stated that more scar 
tissue had accumulated at the site, making sitting and 
wearing a seatbelt in a car difficult.  The examiner stated 
there was no recurrence of the hernia nor had there been a 
strangulation of the hernia.

Upon physical examination, there was a 9.0 centimeter long x 
0.75 centimeter wide mildly depressed scar which was 
diagonal and in the crease of the left groin, which was 
adherent to the underlying tissue with no tenderness.  There 
was no discoloration and no hernia was noted.  The examiner 
diagnosed the Veteran with residuals of a left inguinal 
hernia repair.  The examination revealed continued scar 
tissue in the area without pain on the day of the 
examination.  The examiner stated the condition had a mild 
effect on his occupation and no effect on his activities of 
daily living.

The remainder of the medical records associated with the 
file are negative for any complaints, treatment, or 
diagnosis of the Veteran's inguinal hernia.

Analysis

The RO has evaluated the residuals of the inguinal hernia as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  

Under Diagnostic Code 7338, a noncompensable evaluation is 
warranted for an inguinal hernia not operated, but 
remediable; or small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation contemplates a 
postoperative recurrent hernia, readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation is in 
order for a small, postoperative recurrent or unoperated 
irremediable, inguinal hernia, not well supported by truss 
or not readily reducible.  A 60 percent evaluation is 
assigned for a large postoperative and recurrent inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. 

In order to warrant a compensable rating pursuant to 
Diagnostic Code 7338, the Veteran's disability must be 
manifested by an inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.

The Board notes that at the August 2007 VA examination, the 
Veteran reported a second surgical procedure in 2006, which 
was an exploration of the left groin with excision of a 
neuroma.  At no time during or proximate to the rating 
period on appeal did the Veteran experience any recurrence 
of his inguinal hernia. 

Accordingly, it is concluded that the criteria for a 
compensable evaluation have not been most nearly 
approximated.  Thus, a higher evaluation is not warranted 
here.

The Veteran's states that he has experienced occasional 
discomfort in the area, especially when sitting in a car and 
wearing a seatbelt.  He appears to attribute this to his 
surgical scar, which is not currently before the Board.  In 
any event, while the Veteran reportedly did undergo a second 
surgery in April 2006, this was reportedly for removal of 
scar tissue and not repair of a hernia recurrence.  The 
remainder of the record, including the Veteran's statements, 
contain no evidence that the hernia has recurred.  The 
criteria for a compensable evaluation have are not met or 
approximated.  38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step, a determination of whether, to accord 
justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating. 

The Veteran's disability has been found to have resolved.  
There are no symptoms, hence none that are beyond those 
contemplated by the rating criteria.  38 C.F.R. §§ 4.123, 
4.124, 4.124(a) (2009).  Further consideration of an 
extraschedular rating is; therefore, not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009). TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

There is no medical evidence of unemployability, the Veteran 
continues to maintain full time employment and he has not 
alleged unemployability as the result of the inguinal 
hernia.  Accordingly, the Board concludes that a TDIU rating 
is not warranted.


ORDER

Service connection for celiac disease is granted.

Entitlement to an increased (compensable) disability rating 
for an inguinal hernia is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


